Exhibit 10.26.2


EXECUTION VERSION


RECEIVABLES POOLING AGREEMENT
DITECH AGENCY ADVANCE DEPOSITOR LLC
(Depositor)
and
DITECH AGENCY ADVANCE TRUST
(Issuer)
Dated as of February 9, 2018, and effective as of February 12, 2018
DITECH AGENCY ADVANCE TRUST
ADVANCE RECEIVABLES BACKED NOTES, ISSUABLE IN SERIES









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Section 1.    Definitions; Incorporation by
Reference....................................................................2
Section 2.    Transfer of
Receivables..............................................................................................4
Section 3.    Depositor’s Acknowledgment and Consent to
Assignment.......................................6
Section 4.    Representations, Warranties and Certain Covenants of
Depositor.............................6
Section 5.    Remedies Upon
Breach............................................................................................12
Section
6.    Termination..............................................................................................................13
Section 7.    General Covenants of
Depositor..............................................................................13
Section 8.    Grant
Clause.............................................................................................................15
Section 9.    Grant by
Issuer.........................................................................................................15
Section 10.    Protection of Indenture Trustee’s Security Interest in Trust
Estate..........................15
Section 11.    Limited
Recourse.....................................................................................................16
Section
12.    Miscellaneous...........................................................................................................16


Schedule 1    Form of Assignment of Receivables




i



--------------------------------------------------------------------------------






RECEIVABLES POOLING AGREEMENT
This RECEIVABLES POOLING AGREEMENT (as it may be amended, restated,
supplemented, or otherwise modified from time to time, this “Agreement”) is made
as of February 9, 2018, and effective as of February 12, 2018, by and between
Ditech Agency Advance Depositor LLC, a limited liability company organized under
the laws of the State of Delaware (the “Depositor”), and Ditech Agency Advance
Trust, a statutory trust organized under the laws of Delaware (the “Issuer”).
RECITALS
A.    The Depositor is a special purpose Delaware limited liability company
wholly owned by Ditech Financial LLC (“Ditech”). The Issuer is a statutory trust
organized under the laws of Delaware. Ditech acts as the servicer under one or
more certain Freddie Mac Servicing Agreements incorporating the Freddie Mac
Guide and one or more certain Fannie Mae Servicing Agreements incorporating the
Fannie Mae Guide (each, as it may be amended, restated, supplemented, or
otherwise modified from time to time, a “Servicing Agreement” and, collectively,
the “Servicing Agreements”), and has the obligation to make Advances thereunder,
has the right to collect the related Receivables in reimbursement of such
Advances made by Ditech and the right to collect Receivables related to Advances
previously made by Ditech (or any predecessor servicer). One or more Servicing
Agreements relating to a Facility Eligible Pool will be identified on the
Designated Servicing Agreement Schedule (each, as may be amended, restated,
supplemented, or otherwise modified from time to time, a “Designated Servicing
Agreement” and, collectively, the “Designated Servicing Agreements”) and the
related Facility Eligible Pools in which Ditech acts as servicer (each, a
“Designated Pool” and collectively, the “Designated Pools”) will be designated
for inclusion under this Agreement pursuant to a Receivables Sale Agreement,
dated as of even date herewith, among Ditech, the Depositor, and Ditech Holding
Corporation (formerly known as Walter Investment Management Corp.) (as may be
amended, restated, supplemented, or otherwise modified from time to time, the
“Receivables Sale Agreement”), the “Receivables Sale Agreement” referenced
therein and the Indenture (as defined below).
B.    The Issuer, Ditech, as servicer and as Administrator (in such capacity,
the “Administrator”), Wells Fargo Bank, N.A., as Indenture Trustee (the
“Indenture Trustee”), as Calculation Agent, as Paying Agent and as Securities
Intermediary, and Credit Suisse First Boston Mortgage Capital LLC, as
administrative agent (the “Administrative Agent”), have entered into an
Indenture (as it may be amended, restated, supplemented, or otherwise modified
from time to time and including any indenture supplement, the “Indenture”),
dated as of even date herewith, pursuant to which the Issuer shall be permitted
to issue different Series of notes (the “Notes”) from time to time, on the terms
and conditions set forth in the Indenture.
C.    Upon its disbursement of an Advance with respect to a Designated Pool
pursuant to a Designated Servicing Agreement, Ditech, as servicer, becomes the
beneficiary of a contractual right to be reimbursed for such Advance in
accordance with the terms of the related Designated Servicing Agreement. Ditech
desires to sell, assign, transfer, convey and contribute to the Depositor all
its contractual rights to be reimbursed for each Advance disbursed by Ditech (or
any predecessor servicer to the extent that Ditech acquires the Advances), as
servicer, from the date hereof through


1



--------------------------------------------------------------------------------




the Receivables Sale Termination Date in respect of Designated Pools, under the
Designated Servicing Agreements (in any case, which Advance has not been
previously reimbursed) (any right to reimbursement in respect of any such
Advance, a “Receivable” and, collectively, the “Receivables”). The Depositor,
pursuant to the terms and conditions of this Agreement, will sell and/or
contribute, assign, transfer and convey to the Issuer all Receivables acquired
by the Depositor from Ditech, as receivables seller, immediately upon the
Depositor’s acquisition of such Receivables pursuant to the Receivables Sale
Agreement.
D.    The Notes issued by the Issuer pursuant to the Indenture will be
collateralized by the Aggregate Receivables and related property and certain
monies in respect thereof now owned and to be hereafter acquired by the Issuer.
E.    In consideration of each transfer by the Depositor to the Issuer of the
Transferred Assets on the terms and subject to the conditions set forth in this
Agreement, the Issuer has agreed to pay to the Depositor a purchase price equal
to the fair market value thereof on the related Sale Date. To the extent the
portion of the purchase price actually paid in cash by the Issuer for the
Transferred Assets is less than 100% of the fair market value thereof, the
balance of the purchase price shall be paid on each Sale Date by an increase in
the value of the Owner Trust Certificate of the Issuer, 100% of which is held by
the Depositor, in an amount equal to the amount by which the Purchase Price of
such Receivable exceeds the portion of the cash purchase price actually paid
therefor.
AGREEMENT
NOW, THEREFORE, in consideration of the above premises and of the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
Section 1.Definitions; Incorporation by Reference.
(a)    This Agreement is entered into in connection with the terms and
conditions of the Indenture. Any capitalized term used but not defined herein
shall have the meaning given to it in the Indenture. Furthermore, for any
capitalized term defined herein but defined in greater detail in the Indenture,
the detailed information from the Indenture shall be incorporated herein by
reference.
Additional Receivables: As defined in Section 2(a).
Administrative Agent: As defined in the Recitals.
Administrator: As defined in the Recitals.
Aggregate Receivables: Collectively, all Initial Receivables and all Additional
Receivables.
Agreement: As defined in the Preamble.


2



--------------------------------------------------------------------------------




Assignment of Receivables: Each agreement documenting an assignment by Depositor
to the Issuer substantially in the form set forth on Schedule 1.
Closing Date: February 9, 2018, and effective as of February 12, 2018.
Depositor: As defined in the Preamble.
Depositor’s Related Documents: As defined in Section 4(a)(iii).
Designated Pool: As defined in the Recitals.
Designated Servicing Agreement and Designated Servicing Agreements: As defined
in the Recitals.
Designation Date: A date on which any Pool becomes a Designated Pool after the
Closing Date.
Ditech: As defined in the Recitals.
Excepted Receivable: Any Receivable arising under any Designated Servicing
Agreement (i) that arises after the commencement of the Full Amortization Period
and (ii) in respect of which the Issuer, the Depositor, the Indenture Trustee
and the Administrative Agent shall have received a written notice from Ditech,
no later than one (1) Business Day after the origination thereof, (A)
identifying such Receivable in reasonable detail and (B) certifying that Ditech
has concluded in its reasonable discretion (with reasonable supporting detail
therefor) that Ditech will not receive reasonably equivalent value for the
transfer of any such identified Receivable because the value of the equity of
the Depositor was negative prior to the contribution of such Receivable after
taking into account all of the following, among other relevant factors, (1)
borrowings under the subordinated note contemplated by the Receivables Sale
Agreement, and (2) any indemnification payments owing by Ditech to the Depositor
under the Receivables Sale Agreement (giving effect to the full value of such
indemnification payment obligations as an asset of the Depositor).
Full Amortization Period: As defined in the Indenture.
Indenture: As defined in the Recitals.
Indenture Trustee: As defined in the Recitals.
Initial Receivables: As defined in Section 2(a).
Issuer: As defined in the Preamble.
Notes: As defined in the Indenture.
Purchase: Each transfer by the Issuer from the Depositor of Transferred Assets.
Purchase Price: As defined in Section 2(b).
Receivable and Receivables: As defined in the Recitals.


3



--------------------------------------------------------------------------------




Receivables Sale Agreement: As defined in the Recitals.
Receivables Sale Termination Date: The date, after the conclusion of the
Revolving Period, on which all amounts due on all Classes of Notes issued by the
Issuer pursuant to the Indenture, and all other amounts payable to any party
pursuant to the Indenture, shall have been paid in full.
Removed Servicing Agreement: As defined in Section 2(c).
Sale Date: (i) With respect to the Initial Receivables, the Closing Date and
(ii) with respect to any Additional Receivables, each date after the Closing
Date and prior to the Receivables Sale Termination Date on which such Additional
Receivable is sold and/or contributed, assigned, transferred and conveyed by the
Depositor to the Issuer pursuant to the terms of this Agreement.
Series: As defined in the Indenture.
Servicing Agreement and Servicing Agreements: As defined in the Recitals.
Stop Date: As defined in Section 2(c).
Subsidiary: With respect to any Person (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Transferred Assets: As defined in Section 2(a).
UCC: As defined in Section 2(a).
(b)    The Designated Servicing Agreement Schedule, as may be amended, restated,
supplemented, or otherwise modified from time to time in accordance with the
Transaction Documents, is incorporated by this reference into this Agreement.
Section 2.    Transfer of Receivables.
(a)    Transferred Assets. On the date hereof, the Depositor will sell,
contribute, assign and convey to the Issuer, and the Issuer will purchase and
acquire from the Depositor without recourse, all of the Depositor’s right, title
and interest, whether now owned or hereafter acquired, in, to and under (1) each
Receivable in existence on the Closing Date with respect to any Pool that is
subject to any Servicing Agreement that is listed on the Designated Servicing
Agreement Schedule as a “Designated Servicing Agreement” (the “Initial
Receivables”), (2) each Receivable in existence on any Business Day after the
Closing Date and prior to the Receivables Sale Termination Date that arises with
respect to any Pool that is subject to any Servicing Agreement that is listed on
the Designated Servicing Agreement Schedule as a “Designated Servicing
Agreement” (the “Additional Receivables”) and (3) in the case of both Initial
Receivables and Additional Receivables, all monies due or to become due and all
amounts received or receivable with respect thereto and all proceeds


4



--------------------------------------------------------------------------------




(including “proceeds” as defined in the Uniform Commercial Code in effect in all
applicable jurisdictions (the “UCC”)), together with all rights of the Depositor
to enforce such Initial Receivables and Additional Receivables (collectively,
“the “Transferred Assets”). Until the Receivables Sale Termination Date, the
Depositor shall, automatically and without any further action on its part, sell
and/or contribute, assign, transfer and convey to the Issuer, on each Business
Day, each Additional Receivable (other than any Excepted Receivable) not
previously transferred to the Issuer and the Issuer shall purchase each such
Additional Receivable together with all of the other Transferred Assets related
to such Receivable.
(b)    Purchase Price. In consideration of the sale and/or contribution,
assignment, transfer and conveyance to the Issuer of the Aggregate Receivables
and related Transferred Assets, on the terms and subject to the conditions set
forth in this Agreement, the Issuer shall, on each Sale Date, pay and deliver to
the Depositor, in immediately available funds on the related Sale Date, or
otherwise promptly following such Sale Date if so agreed by the Depositor and
the Issuer, a purchase price (the “Purchase Price”) equal to (i) in the case of
one Receivable sold, assigned, transferred and conveyed on such Sale Date, the
fair market value of such Receivable on such Sale Date or (ii) in the case more
than one Receivable is sold, assigned, transferred and conveyed on such Sale
Date, the aggregate of the fair market values of such Receivables on such Sale
Date, payable in cash to the extent of funds available to the Issuer, plus an
increase in the value of the Owner Trust Certificate of the Issuer, to the
extent the Purchase Price exceeds the cash paid.
(c)    Removal of Designated Servicing Agreements and Receivables. On any date
on or after the satisfaction of all conditions specified in Section 2.1(c) of
the Indenture, the Depositor may remove a Designated Servicing Agreement or a
Designated Pool from the Designated Servicing Agreement Schedule for purposes of
this Agreement (each such Servicing Agreement or Designated Pool so removed, a
“Removed Servicing Agreement” and a “Removed Pool”, respectively). Upon the
removal of a Designated Servicing Agreement from the Designated Servicing
Agreement Schedule, (i) except if Ditech conducts a Permitted Refinancing, all
Receivables related to Advances under such Removed Servicing Agreement
previously transferred to the Issuer and Granted to the Indenture Trustee for
inclusion in the Trust Estate, shall remain subject to the lien of the
Indenture, in which case Ditech may not assign to another Person any Receivables
arising under that Removed Servicing Agreement until all Receivables that arose
under that Removed Servicing Agreement or that Pool that are included in the
Trust Estate shall have been paid in full or sold in a Permitted Refinancing,
and (ii) all Receivables related to such Removed Servicing Agreement or Removed
Pool arising on or after the date that the related Servicing Agreement was
removed from the Designated Servicing Agreement Schedule (the “Stop Date”) shall
not be sold to the Issuer and shall not constitute Receivables.
(d)    Marking of Books and Records. The Depositor shall, at its own expense,
indicate in its books and records (including its computer records) that the
Receivables in respect of a Designated Pool arising under each Designated
Servicing Agreement and the related Transferred Assets have been sold and/or
contributed, assigned, transferred and conveyed to the Issuer in accordance with
this Agreement. The Depositor shall not alter the indication referenced in this
paragraph with respect to any Receivable during the term of this Agreement,
(except in accordance with Section 10(b)). If a third party, including a
potential purchaser of a Receivable, should inquire


5



--------------------------------------------------------------------------------




as to the status of the Receivables, the Depositor shall promptly indicate to
such third party that the Receivables have been sold and/or contributed,
assigned, transferred and conveyed and the Depositor (except in accordance with
Section 10(b)) shall not claim any right, title or interest (including, but not
limited to ownership interest) therein.
Section 3.    Depositor’s Acknowledgment and Consent to Assignment.
(a)    Acknowledgment and Consent to Assignment. The Depositor hereby
acknowledges that the Issuer has Granted to the Indenture Trustee, on behalf of
the Noteholders, the rights (but not the obligations) of the Issuer under this
Agreement, including, without limitation, the right to enforce the obligations
of the Depositor hereunder and thereunder, and the obligations of Ditech under
the Receivables Sale Agreement. The Depositor hereby consents to such Grant by
the Issuer to the Indenture Trustee pursuant to the Indenture. The Depositor
acknowledges that the Indenture Trustee (on behalf of itself and the Secured
Parties) shall be a third party beneficiary in respect of the representations,
warranties, covenants, rights, indemnities and other benefits arising hereunder
that are so Granted by the Issuer. Moreover, the Depositor hereby authorizes and
appoints as its attorney-in-fact the Issuer and the Indenture Trustee, as the
Issuer’s assignee, on behalf of the Issuer, to execute and deliver such
documents or certificates as may be necessary in order to enforce its rights
under this Agreement and its rights to collect the Aggregate Receivables.
Section 4.    Representations, Warranties and Certain Covenants of Depositor.
The Depositor hereby makes the following representations, warranties and
covenants for the benefit of the Issuer, the Indenture Trustee and the
Noteholders, on which the Issuer is relying in purchasing the Aggregate
Receivables pursuant to this Agreement, and on which the Noteholders are relying
in purchasing the Notes. The representations are made as of the date of this
Agreement, and as of each Sale Date. Such representations and warranties shall
survive the sale and/or contribution, assignment, transfer and conveyance of any
Receivables and any related Transferred Assets to the Issuer.
(a)    General Representations and Warranties.
(i)    Organization and Good Standing. The Depositor is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted, and had at all relevant times, and now has and so long as any Notes
are outstanding, will continue to have, power, authority and legal right to
acquire, own, hold, transfer, assign and convey the Receivables.
(ii)    Due Qualification. The Depositor is and will continue to be duly
qualified to do business as a limited liability company in good standing, and
has obtained and will keep in full force and effect all necessary licenses,
permits and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business shall require such qualifications,
licenses, permits or approvals and as to which the failure to obtain or to keep
in full force and effect such licenses, permits or approvals would have an
Adverse Effect.


6



--------------------------------------------------------------------------------




(iii)    Power and Authority. The Depositor has and will continue to have all
requisite limited liability company power and authority to own the Receivables,
and the Depositor has and will continue to have all requisite limited liability
company power and authority to execute and deliver this Agreement and each other
Transaction Document to which it is a party and any and all other instruments
and documents necessary to consummate the transactions contemplated hereby or
thereby (collectively, the “Depositor’s Related Documents”), and to perform each
of its obligations under this Agreement and under the Depositor’s Related
Documents, and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement by the Depositor, and the execution
and delivery of each of the Depositor’s Related Documents by the Depositor, the
performance by the Depositor of its obligations hereunder and thereunder, and
the consummation of the transactions contemplated hereby and thereby have each
been duly authorized by the Depositor and no further limited liability company
action or other actions are required to be taken by the Depositor in connection
therewith.
(iv)    Valid Transfer. This Agreement evidences a valid sale and/or
contribution, transfer, assignment and conveyance of the applicable Additional
Receivables as of the applicable Sale Date to the Issuer, which is enforceable
against creditors of and purchasers from the Depositor, except as such
enforceability may be limited by bankruptcy, insolvency or similar laws and by
equitable principles.
(v)    Binding Obligation. This Agreement and each of the other Transaction
Documents to which the Depositor is a party has been, or when delivered will
have been, duly executed and delivered and constitutes the legal, valid and
binding obligation of the Depositor, enforceable against the Depositor, in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws and by equitable principles.
(vi)    Good Title. Immediately prior to each Purchase of Receivables hereunder,
the Depositor is the legal and beneficial owner of each such Receivable and the
related Transferred Assets with respect thereto, free and clear of any Adverse
Claims other than Permitted Liens; and immediately upon the transfer and
assignment thereof, the Issuer and its assignees will have good and marketable
title to, with the right to sell and encumber, each Receivable, whether now
existing or hereafter arising, together with the related Transferred Assets with
respect thereto, free and clear of any Adverse Claims other than Permitted
Liens.
(vii)    Perfection.
(A)    This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Aggregate Receivables and the related
Transferred Assets with respect thereto in favor of the Issuer, which security
interest is prior to all other Adverse Claims (other than Permitted Liens of the
type described in clause (ii) of the definition thereof), and is enforceable as
such against creditors of and purchasers from the Depositor;


7



--------------------------------------------------------------------------------




(B)    The Depositor has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
the UCC in order to perfect the security interest in the Aggregate Receivables
and the related Transferred Assets granted to the Issuer hereunder;
(C)    The Depositor has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Aggregate Receivables and the
related Transferred Assets, other than under this Agreement, except pursuant to
any agreement that has been terminated or lien arrangement that has otherwise
been released on or prior to the sale of the related Receivables hereunder, and
any rights in the Receivables that were pledged, assigned, sold, granted or
otherwise conveyed pursuant to such agreement or arrangement have been released
on or prior to the sale of the related Receivables hereunder, and such
Receivables that were subject to such agreement or arrangement are being sold by
the Depositor to the Issuer free and clear of any Adverse Claim (other than any
Permitted Lien). The Depositor has not authorized the filing of and is not aware
of any financing statement filed against the Depositor covering the Aggregate
Receivables and the related Transferred Assets other than those filed in
connection with this Agreement and the other Transaction Documents, and those
that have been terminated prior to the date hereof;
(D) The Security Interest granted pursuant to this Agreement is subject and
subordinate, in each and every respect, to all rights, powers, and prerogatives
of the Federal Home Loan Mortgage Corporation (“Freddie Mac”) under and in
connection with (i) the terms and conditions of that certain Consent Agreement,
dated as of the date hereof (as may be amended or modified from time to time in
accordance with its express terms, the “Consent Agreement”), with respect to the
“Reimbursement Assignments and Pledge” of the “Reimbursement Rights” (as such
terms are defined in the Consent Agreement), by and among Freddie Mac, Ditech,
Depositor, Issuer, Indenture Trustee and Administrative Agent, (ii) the terms
and conditions of the Purchase Documents as defined in the Freddie Mac Single
Family Seller/Servicer Guide, as it may be amended from time to time, other than
as set forth pursuant to the express terms and provisions of the Consent
Agreement, and (iii) all claims of Freddie Mac arising out of or relating to any
and all breaches, defaults and outstanding obligations of debtor to Freddie Mac;
and


(E) The transfer of interests in the Aggregate Receivables and the Security
Interest described herein are subject and subordinate to all rights, powers, and
prerogatives of Fannie Mae under and in connection with (i) the terms and
conditions of that certain Acknowledgment Agreement With Respect to Servicing
Advance Receivables, by and among Fannie Mae, Ditech, Depositor, Issuer,
Indenture Trustee and Administrative Agent and (ii) the Mortgage Selling and
Servicing Contract, the Fannie Mae Selling Administrative Agent Guide, the
Fannie Mae Servicing Guide and any supplemental servicing instructions or
directives provided by Fannie Mae, all applicable master agreements (including
applicable MBS pool purchase contracts and variances), recourse agreements,
repurchase agreements, indemnification


8



--------------------------------------------------------------------------------




agreements, loss sharing agreements, and any other agreements between Fannie Mae
and the Debtor, and all as amended, modified, restated or supplemented from time
to time (collectively, the “Fannie Mae Lender Contract”), which rights, powers,
and prerogatives include, without limitation, the right of Fannie Mae to
terminate the Fannie Mae Lender Contract with or without cause.


(viii)    No Violation. Neither the execution, delivery and performance of this
Agreement, the other Transaction Documents or the Depositor’s Related Documents
by the Depositor nor the consummation by the Depositor of the transactions
contemplated hereby or thereby nor the fulfillment of or compliance with the
terms and conditions of this Agreement, the Depositor’s Related Documents or the
other Transaction Documents to which the Depositor is a party (A) will violate
the organizational documents of the Depositor, (B) will constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default), or result in a breach or acceleration of, any material indenture,
agreement or other material instrument to which the Depositor or any of its
subsidiaries is a party or by which it or any of them is bound, or which may be
applicable to the Depositor, (C) results in the creation or imposition of any
Adverse Claim upon any of the property or assets of the Depositor under the
terms of any of the foregoing except as contemplated hereby, or (D) violates any
statute, ordinance or law or any rule, regulation, order, writ, injunction or
decree of any court or of any public, governmental or regulatory body, agency or
authority applicable to the Depositor or its properties.
(ix)    No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
the Depositor’s knowledge, threatened, or against the Depositor (A) in which a
third party not affiliated with the Indenture Trustee or a Noteholder asserts
the invalidity of any of the Transaction Documents, (B) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by any of the Transaction Documents, (C) seeking any determination
or ruling that should reasonably be expected to affect materially and adversely
the performance by the Depositor or its Affiliates of their obligations under,
or the validity or enforceability of, any of the Transaction Documents or (D)
relating to the Depositor or its Affiliates and which should reasonably be
expected to affect adversely the federal income tax attributes of the Notes.
(x)    Ownership of Issuer. 100% of the Owner Trust Certificate of the Issuer is
owned by the Depositor. No Person other than the Depositor has any rights to
acquire all or any portion of the Owner Trust Certificate in the Issuer.
(xi)    Solvency. The Depositor, both prior to and after giving effect to each
sale and/or contribution of Receivables with respect to the Designated Servicing
Agreements on each Sale Date, (1) is not, and will not be, “insolvent” (as such
term is defined in § 101(32)(A) of the Bankruptcy Code), (2) is, and will be,
able to pay its debts as they become due, and (3) does not have unreasonably
small capital for the business in which it is engaged or for any business or
transaction in which it is about to engage.


9



--------------------------------------------------------------------------------




(xii)    No Fraudulent Conveyance. The Depositor is selling and/or contributing
the Aggregate Receivables to the Issuer in furtherance of its ordinary business
purposes, with no intent to hinder, delay or defraud any of its creditors.
(xiii)    Information. No document, certificate or report furnished by the
Depositor in writing pursuant to this Agreement, any other Transaction Document
or in connection with the transactions contemplated hereby or thereby, taken
together, contains or will contain when furnished any untrue statement of a
material fact.
(xiv)    Fair Consideration. The aggregate consideration received by the
Depositor pursuant to this Agreement is fair consideration having reasonably
equivalent value to the value of the Aggregate Receivables and the performance
of the Depositor’s obligations hereunder.
(xv)    Name. The legal name of the Depositor is as set forth in this Agreement
and the Depositor does not have any trade names, fictitious names, assumed names
or “doing business” names except those identified in accordance with the terms
hereof.
(xvi)    No Subsidiaries. The Depositor has no Subsidiaries other than the
Issuer.
(xvii)    Special Purpose Entity. The Depositor is operated as an entity
separate from Ditech. In addition, the Depositor:
(A)    maintains and will continue to maintain its assets separate and distinct
from those of Ditech and any Affiliates of Ditech in a manner which facilitates
their identification and segregation from those of Ditech;
(B)    conducts and will continue to conduct all intercompany transactions with
Ditech or any Affiliate of Ditech on an arm’s‑length basis;
(C)    has not guaranteed and will not guarantee any obligation of Ditech or any
of Ditech’s Affiliates, nor has it had or will it have any of its obligations
guaranteed by any such entities and has not held and will not hold itself out as
responsible for debts of any such entity or for the decisions or actions with
respect to the business affairs of any such entity;
(D)    has not permitted and will not permit the commingling or pooling of its
funds or other assets with the assets of Ditech or any Affiliate of Ditech
(other than in respect of items of payment and funds which may be commingled
until deposit into the Trust Accounts);
(E)    has and will continue to have separate deposit and other bank accounts to
which neither Ditech nor any of its Affiliates has any access and does not at
any time pool any of its funds with those of Ditech or any of its Affiliates;
(F)    maintains and will continue to maintain financial records which are
separate from those of Ditech or any of its Affiliates;


10



--------------------------------------------------------------------------------




(G)    compensates and will continue to compensate all employees, consultants
and agents, if any, or reimburses Ditech from its own funds, for services
provided to it by such employees, consultants and agents, and, to the extent any
employee, consultant or agent of it is also an employee, consultant or agent of
Ditech allocate the compensation of such employee, consultant or agent between
it and Ditech as agreed to between them on an arm’s length basis;
(H)    conducts and will continue to conduct all of its business (whether in
writing or orally) solely in its own name and on its own stationery and pays and
will continue to pay its own expenses, makes and will make all communications to
third parties (including all invoices (if any), letters, checks and other
instruments) solely in its own name (and not as a division of any other Person),
and requires and will require that its employees, if any, when conducting its
business identify themselves as such (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as its employees);
(I)    adheres and will continue to adhere and comply with its organizational
documents and maintains and will maintain company records and books of account
separate and distinct from Ditech’s corporate records and the records of any
Affiliate of Ditech;
(J)    does not and will not permit Ditech or any Affiliate of Ditech, to be
involved in its daily management; provided, however, that officers of Ditech or
any such Affiliate shall not be prohibited from serving as officers of it;
(K)    does not and will not act as agent for Ditech or any Affiliate of Ditech
and agrees that it will not authorize Ditech or any Affiliate of Ditech to act
as its agent; provided, however, that officers of Ditech or any such Affiliate
shall not be prohibited from serving as officers of it;
(L)    pays and will continue to pay its own incidental administrative costs and
expenses from its own funds, allocates and will continue to allocate all other
shared overhead expenses (including, without limitation, telephone and other
utility charges, the services of shared employees, consultants and agents, and
reasonable legal and auditing expenses), and other items of cost and expense
shared between it and Ditech, as agreed to between them on an arm’s length
basis; and
(M)    takes and shall continue to take such actions as are necessary on its
part to ensure that all procedures required by its organizational documents are
duly and validly taken.
(b)    Survival. It is understood and agreed that the representations and
warranties of the Depositor set forth in Section 4(a) shall continue throughout
the term of this Agreement.
(c)    It is understood and agreed that the (1) representations and warranties
made by Ditech pursuant to Section 4(b) of the Receivables Sale Agreement, and
the representations and warranties


11



--------------------------------------------------------------------------------




made by the Depositor pursuant to this Agreement, on which the Issuer is relying
in accepting the Receivables and executing this Agreement and on which the
Noteholders are relying in purchasing the Notes, and (2) the rights and remedies
of the Depositor and its assignees under the Receivables Sale Agreement against
Ditech, and the rights and remedies of the Issuer and its assignees under this
Agreement against the Depositor, inure to the benefit of the Issuer and the
Indenture Trustee for the benefit of the Noteholders, as the assignees of the
Depositor’s rights under the Receivables Sale Agreement and the Issuer’s rights
hereunder. Such representations and warranties, and the rights and remedies for
the breach thereof, shall survive the sale and/or contribution, assignment,
transfer and conveyance of any Receivables from the Depositor to the Issuer and
its assignees and the pledge thereof by the Issuer to the Indenture Trustee for
the benefit of the Noteholders and shall be fully exercisable by the Indenture
Trustee for the benefit of the Noteholders.
Section 5.    Remedies Upon Breach
The Depositor shall inform the Indenture Trustee, the Administrator, each
Noteholder and the Administrative Agent promptly, in writing, upon the discovery
of any breach of the Depositor’s representations, warranties or covenants
hereunder, or Ditech’s representations, warranties or covenants under the
Receivables Sale Agreement. In the case of breach of any representation or
warranty set forth in Section 4(a) by the Depositor with respect to any
Receivable on the Sale Date therefor, unless such breach shall have been cured
or waived within thirty (30) days after the earlier to occur of the discovery of
breach or the Depositor’s receipt of written notice of such breach by the
Depositor from the Administrative Agent, Ditech, the Issuer or the Indenture
Trustee, such that, in the case of a representation and warranty, such
representation and warranty shall be true and correct in all material respects
as if made on such day, and the Depositor shall have delivered to the Indenture
Trustee an officer’s certificate describing the nature of such breach and the
manner in which the relevant representation and warranty became true and correct
or the breach was otherwise cured, the Depositor shall either repurchase the
affected Receivables or indemnify the Issuer and its assignees (including the
Issuer, the Indenture Trustee and each of their respective assignees) against
and hold the Issuer and its assignees (including the Issuer, the Indenture
Trustee and each of their respective assignees) harmless from any cost,
liability and expense, including, without limitation, reasonable attorneys’ fees
and expenses, whether incurred in enforcement proceedings between the parties or
otherwise, incurred as a result of, or arising from, such breach (each such
repurchase or indemnification amount to be paid hereunder, an “Indemnity
Payment”), the amount of which shall equal the Receivable Balance of any
affected Receivable. This Section 5 sets forth the exclusive remedy for a breach
of representation, warranty or covenant pertaining to a Receivable.
Notwithstanding the foregoing, the breach of any representation, warranty or
covenant by the Depositor set forth in Section 4(a) shall not be waived by the
Issuer under any circumstances without the consent of the Administrative Agent,
which in any case will not consent to waive such representation, warranty or
covenant without the consent of the Majority Noteholders of all Outstanding
Notes.
Section 6.    Termination.
This Agreement (a) may not be terminated prior to the termination of the
Indenture and (b) may be terminated at any time thereafter by either party upon
written notice to the other party.


12



--------------------------------------------------------------------------------




Section 7.    General Covenants of Depositor.
The Depositor covenants and agrees that from the date of this Agreement until
the termination of the Indenture:
(a)    Bankruptcy. The Depositor agrees that it shall comply with Section 12(l).
The Depositor has not engaged in and does not expect to engage in a business for
which its remaining property represents an unreasonably small capitalization.
The Depositor will not transfer any of the Aggregate Receivables with an intent
to hinder, delay or defraud any Person.
(b)    Legal Existence. The Depositor shall do or cause to be done all things
necessary on its part to preserve and keep in full force and effect its
existence in the jurisdiction of its formation, and to maintain each of its
licenses, approvals, registrations and qualifications in all jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such licenses, approvals, registrations or qualifications, except for failures
which, individually or in the aggregate, would not reasonably be expected to
have a material adverse effect on the financial conditions, operations or the
ability of the Depositor or the Issuer to perform its obligations hereunder or
under any of the other Transaction Documents.
(c)    Compliance With Laws. The Depositor shall comply with all laws, rules,
regulations and orders of any governmental authority applicable to its
operation, the noncompliance with which would reasonably be expected to have a
material adverse effect on the financial condition, operations or the ability of
Ditech, as receivables seller and servicer, the Depositor or the Issuer to
perform their obligations hereunder or under any of the other Transaction
Documents.
(d)    Taxes. The Depositor shall pay and discharge all taxes, assessments and
governmental charges or levies imposed upon the Depositor or upon its income and
profits, or upon any of its property or any part thereof, before the same shall
become in default; provided that the Depositor shall not be required to pay and
discharge any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings, or
so long as the failure to pay any such tax, assessment, charge or levy would not
have a material adverse effect on the ability of the Depositor to perform its
obligations hereunder. The Depositor shall have set aside on its books adequate
reserves with respect to any such tax, assessment, charge or levy so contested.
(e)    Keeping of Records and Books of Account. The Depositor shall maintain
accurate, complete and correct documents, books, records and other information
which is reasonably necessary for the collection of all Aggregate Receivables
(including, without limitation, records adequate to permit the prompt
identification of each new Receivable and all collections of, and adjustments
to, each existing Receivable).
(f)    Ownership. The Depositor will take all necessary action to establish and
maintain, irrevocably in the Issuer, legal and equitable title to the Aggregate
Receivables and the related Transferred Assets, free and clear of any Adverse
Claim (including, without limitation, the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) in all appropriate jurisdictions to perfect the Issuer’s
interest in such Aggregate


13



--------------------------------------------------------------------------------




Receivables and related Transferred Assets and such other action to perfect,
protect or more fully evidence the interest of the Issuer or the Indenture
Trustee (as the Depositor’s assignee) may reasonably request).
(g)    Reliance on Separateness. The Depositor acknowledges that the Indenture
Trustee and the Noteholders are entering into the transactions contemplated by
the Transaction Documents in reliance upon the Depositor’s and Issuer’s identity
as a legal entity that is separate from Ditech. Therefore, from and after the
date of execution and delivery of this Agreement, the Depositor will take all
reasonable steps to maintain each of the Depositor’s and Issuer’s identity as a
separate legal entity and to make it manifest to third parties that each of the
Depositor and the Issuer is an entity with assets and liabilities distinct from
those of Ditech. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, the Depositor (i) will not
hold itself out to third parties as liable for the debts of the Issuer nor
purport to own the Aggregate Receivables and other related Transferred Assets
and (ii) will take all other actions necessary on its part to ensure that the
facts and assumptions regarding it set forth in the opinion issued by Sidley
Austin LLP, dated the Closing Date, relating to substantive consolidation issues
remain true and correct, in all material respects, at all times.
(h)    Name Change, Offices and Records. In the event the Depositor makes any
change to its name (within the meaning of Section 9-507(c) of any applicable
enactment of the UCC), type or jurisdiction of organization or location of its
books and records the Depositor shall notify the Issuer and the Indenture
Trustee thereof and (except with respect to a change of location of books and
records) shall deliver to the Indenture Trustee not later than thirty (30) days
after the effectiveness of such change (i) such financing statements (Forms UCC1
and UCC3) which the Indenture Trustee (acting at the direction of the
Administrative Agent) may reasonably request to reflect such name change, or
change in type or jurisdiction of organization, (ii) if the Indenture Trustee
shall so request, an opinion of outside counsel to the Depositor, in form and
substance reasonably satisfactory to the Indenture Trustee, as to the perfection
and priority of the Issuer’s security interest in the Aggregate Receivables in
such event, (iii) such other documents and instruments that the Indenture
Trustee (acting at the direction of the Administrative Agent) on behalf of the
Noteholders may reasonably request in connection therewith and shall take all
other steps to ensure that the Issuer continues to have a first priority,
perfected security interest in the Aggregate Receivables and the related
Transferred Assets.
(i)    Location of Jurisdiction of Organization and Records. In the case of a
change in the jurisdiction of organization of the Depositor, or in the case of a
change in the “location” of the Depositor for purposes of Section 9-307 of the
UCC, the Depositor must take all actions necessary or reasonably requested by
the Issuer, the Administrative Agent or the Indenture Trustee to amend its
existing financing statements and continuation statements, and file additional
financing statements and to take any other steps reasonably requested by the
Issuer, the Administrative Agent or the Indenture Trustee to further perfect or
evidence the rights, claims or security interests of any of the Issuer or any
assignee or beneficiary of the Issuer’s rights under this Agreement, including
the Indenture Trustee on behalf of the Noteholders under any of the Transaction
Documents.
Section 8.    Grant Clause.


14



--------------------------------------------------------------------------------




It is the intention of the parties hereto that each transfer and assignment
contemplated by this Agreement shall constitute an absolute sale or
contribution, as applicable, of the related Receivables from the Depositor to
the Issuer and that the Aggregate Receivables shall not be part of Depositor’s
estate or otherwise be considered property of the Depositor in the event of the
bankruptcy, receivership, insolvency, liquidation, conservatorship or similar
proceeding relating to the Depositor or any of its Property. However, if such
conveyance is deemed to be in respect of a loan, it is intended that the rights
and obligations of the parties shall be established pursuant to the terms of
this Agreement. Accordingly, the Depositor hereby grants to the Issuer a first
priority security interest in all of the Depositor’s right, title and interest
in, to and under, whether now owned or hereafter acquired, the Aggregate
Receivables and the other Transferred Assets to secure payment of a debt equal
to the purchase price for such Aggregate Receivables and other Transferred
Assets. This Agreement shall constitute a security agreement under applicable
law. The Depositor will, to the extent consistent with this Agreement, take such
reasonable actions as may be necessary to ensure that, if this Agreement were
deemed to create a security interest in the Aggregate Receivables and the other
Transferred Assets to secure payment or performance of an obligation, such
security interest would be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement. The Depositor has made all such initial filings.
The Depositor hereby authorizes the Issuer and its assignees, successors and
designees to file one or more UCC financing statements, financing statement
amendments and continuation statements to perfect the security interest
described herein.
Section 9.    Grant by Issuer.
The Issuer shall have the right, upon notice to but without the consent of the
Depositor, to Grant, in whole or in part, its interest under this Agreement with
respect to the Receivables to the Indenture Trustee and the Indenture Trustee
then shall succeed to all rights of the Issuer under this Agreement. All
references to the Issuer in this Agreement shall be deemed to include its
assignee or designee, specifically including the Issuer and the Indenture
Trustee.
Section 10.    Protection of Indenture Trustee’s Security Interest in Trust
Estate.
(a)    The Depositor shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit the reader thereof to know at any
time following reasonable prior notice delivered to the Depositor, the status of
such Receivable, including payments and recoveries made and payments owing. The
Schedule of Receivables has been delivered to the Indenture Trustee and shall
remain in its possession or control.
(b)    The Depositor will maintain its computer records so that, from and after
the Grant of the security interest under the Indenture, the Depositor’s master
computer records (including any back-up archives) that refer to any Receivables
indicate that the Receivables are owned by the Issuer and pledged to the
Indenture Trustee on behalf of the Noteholders. Indication of the Indenture
Trustee’s interest in a Receivable shall be deleted from or modified on the
Depositor’s records when, and only when, the Receivable has been paid in full or
released from the lien of the Indenture pursuant to the Indenture.


15



--------------------------------------------------------------------------------




Section 11.    Limited Recourse.
No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer under this Agreement or any certificate or other
writing delivered in connection herewith or therewith, against (a) any owner of
a beneficial interest in the Issuer or (b) any holder of a beneficial interest
in the Issuer in its individual capacity, except as any such Person may have
expressly agreed. Notwithstanding any other terms of this Agreement, the Notes,
any other Transaction Documents or otherwise, the obligations of the Issuer
under the Notes, the Indenture, this Agreement and each other Transaction
Document to which it is a party are limited recourse obligations of the Issuer,
payable solely from the Trust Estate, and following realization of the Trust
Estate and application of the proceeds thereof in accordance with the terms of
the Indenture, none of the Noteholders, the Indenture Trustee or any of the
other parties to the Transaction Documents shall be entitled to take any further
steps to recover any sums due but still unpaid hereunder or thereunder, all
claims in respect of which shall be extinguished and shall not thereafter
revive. No recourse shall be had for the payment of any amount owing in respect
of the Notes, the Indenture or this Agreement or for any action or inaction of
the Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under the Notes or this Agreement. It is understood that the foregoing
provisions of this Section 11 shall not (i) prevent recourse to the Trust Estate
for the sums due or to become due under any security, instrument or agreement
which is part of the Trust Estate or (ii) save as specifically provided therein,
constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Notes or secured by the Indenture. It is further understood
that the foregoing provisions of this Section 11 shall not, subject to Section
12(l) hereof, limit the right of any Person, to name the Issuer as a party
defendant in any proceeding or in the exercise of any other remedy under the
Notes or this Agreement, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.
Section 12.    Miscellaneous.
(a)    Amendment. Except as permitted expressly by the Indenture or as otherwise
set forth herein, as applicable, this Agreement may not be amended except by an
instrument in writing, signed by the Depositor and the Issuer, with the written
consent of the Administrative Agent and, if requested by the Administrative
Agent, supported by the delivery of an Issuer Tax Opinion. In addition, so long
as the Notes are outstanding, this Agreement may not be amended without,
collectively (x) (i) the consent of the Majority Noteholders of all Outstanding
Notes that are not Variable Funding Notes and (ii) the consent of the Series
Required Noteholders for each Series of Variable Funding Notes, or (y) (i) the
amendment is for a purpose for which the Indenture could be amended without any
Noteholder consent pursuant to Section 12.1 thereof and (ii) the Depositor shall
have delivered to the Indenture Trustee an officer’s certificate to the effect
that the Depositor reasonably believes that such amendment could not have a
material Adverse Effect on any Outstanding Notes and is not reasonably expected
to have a material Adverse Effect at any time in the future. Any such amendment
requested by the Depositor shall be at its own expense. Amendments shall require
notice to Note Rating Agencies, if any, as described in Section 11(a) of the
Receivables Sale Agreement.


16



--------------------------------------------------------------------------------




(b)    Binding Nature; Assignment. The covenants, agreements, rights and
obligations contained in this Agreement shall be binding upon the successors and
assigns of the Depositor and shall inure to the benefit of the successors and
assigns of the Issuer, and all persons claiming by, through or under the Issuer.
(c)    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
(d)    RESERVED.
(e)    Severability of Provisions. Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non‑authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.
(f)    Governing Law. THIS AGREEMENT AND ANY CLAIM CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).
(g)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN AN
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
(h)    Counterparts. This Agreement may be executed in several counterparts and
all so executed shall constitute one agreement binding on all parties hereto,
notwithstanding that all the parties have not signed the original or the same
counterpart. Any counterpart hereof signed by a party against whom enforcement
of this Agreement is sought shall be admissible into evidence as an original
hereof to prove the contents thereof. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.
(i)    Indulgences; No Waivers. Neither the failure nor any delay on the part of
a party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or future exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver


17



--------------------------------------------------------------------------------




of any right, remedy, power or privilege with respect to any other occurrence.
No waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
(j)    Headings Not to Affect Interpretation. The headings contained in this
Agreement are for convenience of reference only, and they shall not be used in
the interpretation hereof.
(k)    Benefits of Agreement. Nothing in this Agreement, express or implied,
shall give to any Person, other than the parties to this Agreement and their
successors hereunder, any benefit of any legal or equitable right, power, remedy
or claim under this Agreement.
(l)    No Petition. The Depositor, by entering into this Agreement, agrees that
it will not at any time prior to the date which is one year and one day, or, if
longer, the applicable preference period then in effect, after the payment in
full of all of the Notes, institute against the Issuer, or join in any
institution against the Issuer of, Insolvency Proceedings or other similar
proceedings, or other proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations relating to the
Notes or this Agreement, or cause the Issuer to commence any reorganization,
bankruptcy proceedings, or Insolvency Proceedings under any applicable state or
federal law, including without limitation any readjustment of debt, or
marshaling of assets or liabilities or similar proceedings. This Section 12(l)
shall survive termination of this Agreement.
(m)    Owner Trustee Limitation of Liability. It is expressly understood and
agreed by the parties hereto that (a) this Agreement is executed and delivered
by Wilmington Trust, National Association, not individually or personally, but
solely as Owner Trustee of the Issuer under the Trust Agreement, in the exercise
of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as a personal representation, undertaking and
agreement by Wilmington Trust, National Association but is made and intended for
the purpose of binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Trust, National Association,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust, National
Association be personally liable for the payment of any indebtedness or expenses
of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or the other Transaction Documents.
[Signature Pages Follow]




18



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Receivables Pooling
Agreement to be duly executed as of the date first above written.
 
DITECH AGENCY ADVANCE DEPOSITOR LLC, as Depositor
 
 
 
By: /s/ Cheryl A. Collins               
 
Name: Cheryl A. Collins
 
Title: Senior Vice President and Treasurer



[Signatures continue]




















    
















[Ditech Agency Advance Trust - Signature Page to Receivables Pooling Agreement]

--------------------------------------------------------------------------------




 
DITECH AGENCY ADVANCE TRUST, as Issuer


By: Wilmington Trust, National Association not in its individual capacity but
solely as Owner Trustee
 
 
 
By: /s/ Dorri Costello                    
 
Name: Dorri Costello               
 
Title: Vice President                    







[Ditech Agency Advance Trust - Signature Page to Receivables Pooling Agreement]

--------------------------------------------------------------------------------





Schedule 1


ASSIGNMENT OF RECEIVABLES
Dated as of __________ ___, 20___
This Assignment of Receivables (this “Assignment”) is a schedule to and is
hereby incorporated by this reference into a Receivables Pooling Agreement (the
“Agreement”), dated as of February 9, 2018, and effective as of February 12,
2018, by and between Ditech Agency Advance Depositor LLC, a Delaware limited
liability company (the “Depositor”), and Ditech Agency Advance Trust, a
statutory trust formed under the laws of the State of Delaware (the “Issuer”).
All capitalized terms used herein shall have the meanings set forth in, or
referred to in, the Agreement.
By its signature to this Assignment, the Depositor hereby sells and/or
contributes, assigns, transfers and conveys to the Issuer and its assignees,
without recourse, but subject to the terms of the Agreement, all of the
Depositor’s right, title and interest in, to and under its rights to
reimbursement for Receivables arising under each Designated Servicing Agreement
listed on Attachment A attached hereto, existing on the date of this Assignment
and Receivables arising under each Designated Servicing Agreement listed on
Attachment A, on or before the related Receivables Sale Termination Date, the
other Transferred Assets related to such Receivables described in Section 2(a)
of the Agreement, pursuant to the terms of the Agreement, and the Issuer hereby
accepts such sale and/or contribution, assignment, transfer and conveyance and
agrees to transfer to the Depositor the consideration set forth in the
Agreement.


[Signature page follows]











--------------------------------------------------------------------------------







DITECH AGENCY ADVANCE DEPOSITOR LLC
By:                            
Name:                            
Title:                            




DITECH AGENCY ADVANCE TRUST


By: Wilmington Trust, National Association not in its individual capacity but
solely as Owner Trustee


Name:                            
Title:                            






















































[Ditech Agency Advance Trust - Signature Page to Schedule 1 to Receivables
Pooling Agreement - Assignment of Receivables]

--------------------------------------------------------------------------------





Attachment A to Schedule 1


DESIGNATED SERVICING AGREEMENTS AND DESIGNATED POOLS RELATED TO THE AGGREGATE
RECEIVABLES


[To be inserted]


Attachment A to Schedule 1-1

